I
                      THEA~TORNEYGENERAL
                                     OF     TEXAS




    Honorable    J.P. Gibbs
    Comniissioner,    Casualty   Insurance           Division
    Board of Insurance       Commissioners
    Austin,   Texas
    Dear    Mr. Gibbs:                      Opinion No. O-7067
                                            Re:   May the Board of Insurance            Com-
                                                  missioners      appoint   an examiner
                                                  to go out of the State           to in-
                                                  vestigate     certain    foreign    com-
                                                  panies which are licensed           rating
                                                  organizations       and doing business
                                                  in Texas;     if so, would the exam-
                                                  iner be llmltea        to $4.00 per day
                                                  maximum expense .’
                Your letter,        which    reads      as follows,   has been   given
    our consideration:
                    “An occasion      has arisen     ih which It has become
           necessary    for the Casualty         Actuary   and Title  Director
           of the Casualty       Insurance     Department,   to go in person
           to foreign     states    to consult     with and examine Into
           the affairs      of certain     foreign    companies   and IicenaeU
           rating organizations,         for rate making purposes.
                  “In connection with this and any similar      occa-
           sional  situation  which may arise,    we desire your
           opinion upon the following   questlonsr
                   “I .  May the Casualty         Insurance    Commissioner,
           Casualty    Actuary    or a Director       of the Casualty
           Insurance    Department      lawfully     make such trips,     ex-
           aminatlons,     consultations       and Investigations?
                   “2 . In the event of an affirmatlvs            answer to
           Number 1, would aald Commlssloner,            Aotuary and Director
           be llmlted     to the $4.00 per day maxlnUm travel            ex-
           pense allowed by the present         Biennial    Departmental
           Appropriation      Bill  (SB 317, Act 1945, 49th Leg.),           01”
           would said parties       be entitled    to charge actual       OX-
           penses incident       to the examlnatlons,      consultations
           and investlgatlons?
Han, J. P. Gibbs, page 2         0-7067


          "For your convenience, we are attaching to
    this letter certain statutory provisions which we
    believe have a direct bearing on these questions,"
          Under Article 4989 of the Revised Civil Statutes,
three or more persons may organize a number of different kinds
of casualty insurance companies.
          Article 4998 of the Revised Statutes provides that
any casualty insurance company may be examined by the Board of
Insurance Commissioners.
          Article 4690a of Vernon's Annotated Revised Statutes
provides specifically that when examinations are made by ,the
Board of Insurance Commissioners of domestic or foreign insur-
ance corporations, said corporations are required to pay all
expenses incident thereto, Article 4911 of the Revised Civil
Statutes authorizes and empowers the Board of Insurance Commis-
sioners to consult any rate-making bodies of other states for
the purpose of assembling data for the making of compensation
insurance rates.
          On July 28, 1942, we released our opinion No. o-4289,
addressed to Honorable 0. P. Lockhart, Chairman, Board of Insur-
ance Commissioners, in which we held that the examiner appointed
to examine a foreign corporation which required him to make a
trip outside the State could collect all of his expenses from
said corporation and that after same had been deposited in the
State Treasurg, a warrant should then be drawn payable to said
examiner for all of the expense3 he incurred on said trip.
          We think said opinion applies to examination of casu-
alty insurance companies and any and all Investigations made
thereunder the same as it does for the examination of insurance
companies.
          You are therefore advised that the Board of Insurance
Commissioners may appoint someone to make these out of State
trips and collect from the companies examined the actual expenses
and that the Comptroller will be authorized, upon proper appli-
cation, to pay the examiner his actual expenses which he collec-
ted and which had been deposited with the State Treasurer as a
result of such trip.
          Our reasons are stated in our Opinion No, o-4289, a
copy of which is enclosed herewith.
Hon. J.   P. Gibbs,   page   3,    o-7067



                                        Your0 very   truly,
                                  ATTORNEYGENERALOF TEXAS
                                  s/   Geo. W. Barcus

                                               Geo. W. Barcus,
                                                    Assistant.
GWB:rt
Enc. 1
APPROVEDFE3 6, 1946
a/ Carlos C. Ashley
FIRST ASSISTANT
ATTORNEYGENERAL
APPROVEDOPINION COMMITTEE
By WJF, Chairman